Exhibit 10.3

SLM Corporation 2009-2012 Incentive Plan

Stock Option Agreement

Net-Settled Options - 2012

 

A. Option Grant. Net-Settled Stock Options (the “Options”) to purchase a total
of                      shares of Common Stock, par value $.20, of SLM
Corporation (the “Corporation”) are hereby granted to                      (the
“Grantee”) subject in all respects to the terms and provisions of the SLM
Corporation 2009-2012 Incentive Plan (the “Plan”), which is incorporated herein
by reference, and this Stock Option Agreement (the “Agreement”). The Options are
non-qualified stock options and are not intended to qualify as incentive stock
options under Section 422 of the Internal Revenue Code of 1986, as amended, and
will be interpreted accordingly.

 

B. Option Price. The purchase price per share is $                     dollars
(the “Option Price”), which is the fair market value per share of Common Stock
on the Grant Date.

 

C. Grant Date. The date of grant of these Options is                      (the
“Grant Date”).

 

D. Vesting; Exercisability. The Options are not vested as of the Grant Date.
Unless vested earlier as set forth below, the Options will vest as follows:
one-third of the options shall vest on each of the first, second and third
anniversary of the Grant Date, subject in all respects to the following
additional vesting provisions: (i) the first one-third of the options will have
no additional vesting target other than the passage of the one-year period from
the Grant Date; (ii) the second one-third of the options will vest if the
closing price of the Company’s common stock on the NASDAQ meets or exceeds $17
per share for any five (5) consecutive days at any time after the Grant Date and
(iii) the third one-third of the options will vest if the closing price of the
Company’s common stock on the NASDAQ meets or exceeds $19 per share for any five
(5) consecutive days at any time after the Grant Date.

 

  •  

Except as set forth below, if the Grantee ceases to be an employee of the
Corporation (or one of its subsidiaries) for any reason, he/she shall forfeit
any unvested Options as of the date of such termination of employment.

 

  •  

Except as otherwise set forth herein, including Section H, if the Grantee’s
employment with the Corporation (or one of its subsidiaries) is terminated by
the Corporation for any reason other than for Misconduct, as determined by the
Corporation in its sole discretion, or if the Grantee voluntarily ceases to be
an employee of the Corporation (or one of its subsidiaries) and meets the
Corporation’s retirement eligibility requirements under the Corporation’s then
current retirement eligibility policy, which shall be determined by the
Corporation in its sole discretion, all unvested Options shall continue to vest
based on their original vesting terms and each vested portion of the Options
will be exercisable for one year after such portion vests, but in no event later
than the Expiration Date (as defined below).

 

  •  

Upon termination of employment for death, Disability or as provided for under
the SLM Corporation Change in Control Severance Plan for Senior Officers, all
unvested Options will vest and will be exercisable for one year from the date of
such vesting.

 

  •  

Except as otherwise set forth herein and except as otherwise provided in the SLM
Corporation Change in Control Severance Plan, vested Options (taking into
account any vesting acceleration, if any) are exercisable until the earlier of:
(1) the Expiration Date; or (2) three months from the date of termination.

 

  •  

Upon termination of employment for Misconduct or for cause, as determined by the
Corporation in its sole discretion, any Options, vested or unvested, are
forfeited.

 

E. Expiration. These Options expire five years from the Grant Date (the
“Expiration Date”), subject to the provisions of the Plan and this Agreement,
which may provide for earlier expiration in certain instances, including
Grantee’s termination of employment.

 

F. Non-Transferable; Binding Effect. These Options may not be transferred except
as provided for herein. All or any part of these Options may be transferred by
the Grantee by will or by the laws of descent and distribution. In addition,
Grantee may transfer all or any part of any Option to “Immediate Family
Members.” “Immediate Family Members” means children, grandchildren, spouse or
common law spouse, siblings or parents of the Grantee or bona fide trusts,
partnerships or other entities controlled by and of which all beneficiaries are
Immediate Family Members of the Grantee. Any Options that are transferred are
further conditioned on the Grantee’s transferees and Immediate Family Members
agreeing to abide by the Corporation’s then current stock option transfer
guidelines. The terms of these Options shall be binding upon the executors,
administrators, heirs, and successors of the Grantee.

 

G. Net-Settlement upon Option Exercise; Taxes. These Options shall be exercised
only in accordance with the terms of this Agreement. Each exercise must be for
no fewer than fifty (50) Options, other than an exercise for all remaining
Options. Upon exercise of all or part of the Options, the Grantee shall receive
from the Corporation the number of shares of Common Stock resulting from the
following formula: the total number of Options exercised less the sum of “Shares
for the Option Cost” and “Shares for Taxes”, rounded up to the nearest whole
share. “Shares for the Option Cost” equals the Option Price multiplied by the
number of Options exercised divided by the fair market value of SLM common stock
at the time of exercise. “Shares for Taxes” equals the tax liability (the
statutory withholding minimum) divided by the fair market value of SLM common
stock at the time of exercise. Grantee shall receive cash for any resulting
fractional share amount. As a condition to the issuance of shares of Common
Stock of the Corporation pursuant to these Options, the Grantee agrees to remit
to the Corporation (through the procedure described in this paragraph) at the
time of any exercise of these Options any taxes required to be withheld by the
Corporation under federal, state, or local law as a result of the exercise of
these Options.

 

H. Vesting Upon Change In Control. Notwithstanding anything to the contrary in
this Agreement, including Section (D):

 

  (I) In the event of a Change of Control Transaction or a Change of Control in
which the acquiring or surviving company in the transaction does not assume or
continue outstanding Awards upon the Change of Control or Change of Control
Transaction, then any portion of these Options that were not vested shall become
100 percent vested and exercisable effective immediately prior to the
consummation of such Change of Control or Change of Control Transaction; and

 

Page 1 of 3



--------------------------------------------------------------------------------

SLM Corporation 2009-2012 Incentive Plan

Stock Option Agreement

Net-Settled Options - 2012

 

  (II) If Grantee’s employment shall terminate within twenty-four months
following a Change of Control or a Change of Control Transaction other than for
(i) Misconduct or for cause, as determined by the Corporation in its sole
discretion, or (ii) voluntary termination, any Options not previously vested
shall immediately become vested and exercisable upon such employment termination
and such Options shall be exercisable until the earlier of: (1) the Expiration
Date; or (2) one year from the date of termination.

 

I. Clawback Provisions. Notwithstanding anything to the contrary herein, if the
Board of Directors of the Corporation, or an appropriate committee thereof,
determines that, any material misstatement of financial results or a performance
metric criteria has occurred as a result of the Grantee’s conduct or the Grantee
has committed a material violation of corporate policy or has committed fraud or
misconduct, and the Grantee at the time of such violation, fraud or misconduct
(or at any time thereafter) was an officer of the Corporation at the Senior Vice
President level or above, then the Board or committee shall consider all
factors, with particular scrutiny when one the top 20 members of management are
involved, and the Board or such Committee, may in its sole discretion require
reimbursement of any compensation resulting from the vesting and exercise of
Options and the cancellation of any outstanding Options from such Grantee
(whether or not such individual is currently employed by the Corporation) during
the three-year period following the date the Board first learns of the
violation, fraud or misconduct.

 

J. Board Interpretation. The Grantee hereby agrees to accept as binding,
conclusive, and final all decisions and interpretations of the Board of
Directors of the Corporation and, where applicable, the Compensation and
Personnel Committee of the Board of Directors (the “Committee”) concerning any
questions arising under this Agreement or the Plan.

 

K. Stockholder Rights. The Grantee shall not be deemed a stockholder of the
Corporation with respect to any of the shares of Common Stock subject to the
Options, except to the extent that such shares shall have been purchased and
transferred to the Grantee. The Corporation shall not be required to issue or
transfer any shares of Common Stock purchased upon exercise of the Options until
all applicable requirements of law have been complied with and such shares shall
have been duly listed on any securities exchange on which the Common Stock may
then be listed.

 

L. No Right to Continued Employment. Nothing in the Plan, in this Agreement or
any other instrument executed pursuant thereto or hereto shall confer upon the
Grantee any right to continued employment with the Corporation or any of its
subsidiaries or affiliates.

 

M. Amendments for Accounting Charges: The Committee reserves the right to
unilaterally amend this Agreement to reflect any changes in applicable law or
financial accounting standards.

 

N. Securities Law Compliance; Restrictions on Resale’s of Option Shares. The
Corporation may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any exercise of the Option
and/or any resales by the Grantee or other subsequent transfers by the Grantee
of any shares of Common Stock issued as a result of the exercise of the Option,
including without limitation (a) restrictions under an insider trading policy,
(b) restrictions that may be necessary in the absence of an effective
registration statement under the Securities Act of 1933, as amended, covering
the Option and/or the Common Stock underlying the Option and (c) restrictions as
to the use of a specified brokerage firm or other agent for exercising the
Option and/or for such resales or other transfers. The sale of the shares
underlying the Option must also comply with other applicable laws and
regulations governing the sale of such shares.

 

O. Data Privacy. As an essential term of this Option, the Grantee consents to
the collection, use and transfer, in electronic or other form, of personal data
as described in this Agreement for the exclusive purpose of implementing,
administering and managing Grantee’s participation in the Plan. By entering into
this Agreement and accepting the Option, the Grantee acknowledges that the
Corporation holds certain personal information about the Grantee, including, but
not limited to, name, home address and telephone number, date of birth, social
security number or other identification number, salary, tax rates and amounts,
nationality, job title, any shares of stock held in the Corporation, details of
all options or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding, for the purpose of implementing,
administering and managing the Plan (“Data”). Grantee acknowledges that Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in jurisdictions that may have different data privacy laws and protections, and
Grantee authorizes the recipients to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom the Grantee
or the Corporation may elect to deposit any shares of Common Stock acquired upon
exercise of the Option. Grantee acknowledges that Data may be held only as long
as is necessary to implement, administer and manage the Grantee’s participation
in the Plan as determined by the Corporation, and that Grantee may request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, provided however, that refusing or withdrawing Grantee’s
consent may adversely affect Grantee’s ability to participate in the Plan.

 

P. Electronic Delivery. The Corporation may, in its sole discretion, decide to
deliver any documents related to any options granted under the Plan by
electronic means or to request Grantee’s consent to participate in the Plan by
electronic means. Grantee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Corporation or another third party designated by the Corporation, and such
consent shall remain in effect throughout Grantee’s term of service with the
Corporation and thereafter until withdrawn in writing by Grantee.

 

Page 2 of 3



--------------------------------------------------------------------------------

SLM Corporation 2009-2012 Incentive Plan

Stock Option Agreement

Net-Settled Options - 2012

 

Q. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law.

 

R. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if
personally delivered, telefaxed or telecopied to, or, if mailed, when received
by, the other party at the following addresses:

If to the Corporation to:

Manager, Stock Plan Administration                                 Fax:
(877)-914-7509

Sallie Mae

300 Continental Drive

Newark, DE 19713

If to the Grantee, to (i) the last address maintained in the Corporation’s Human
Resources files for the Grantee or (ii) the Grantee’s mail delivery code or
place of work at the Corporation.

 

S. Plan Controls; Entire Agreement; Capitalized Terms. In the event of any
conflict between the provisions of this Agreement and the provisions of the
Plan, the terms of the Plan control, except as expressly stated otherwise
herein. This Agreement and the Plan together set forth the entire agreement and
understanding between the parties as to the subject matter hereof and supersede
all prior oral and written and all contemporaneous or subsequent oral
discussions, agreements and understandings of any kind or nature. Capitalized
terms not defined herein shall have the meanings as described in the Plan.

 

T. Miscellaneous. In the event that any provision of this Agreement is declared
to be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.
The headings in this Agreement are solely for convenience of reference, and
shall not constitute a part of this Agreement, nor shall they affect its
meaning, construction or effect. The Grantee shall cooperate and take such
actions as may be reasonably requested by the Corporation in order to carry out
the provisions and purposes of the Agreement. The Grantee is responsible for
complying with all laws applicable to Grantee, including federal and state
securities reporting laws.

The Grantee must contact Merrill Lynch to accept the terms of this grant.
Merrill Lynch can be contacted at www.benefits.ml.com or by phone at
1-877-SLM-ESOP. If Grantee fails to accept the terms of this grant, the Options
may not be exercised.

 

SLM CORPORATION BY:   Albert L. Lord   Chief Executive Officer

 

Page 3 of 3